Citation Nr: 1316751	
Decision Date: 05/22/13    Archive Date: 05/31/13

DOCKET NO.  08-04 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for fibromyalgia. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and her spouse


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

The Veteran served on active duty from January 1984 to March 1985 and from January 2003 to June 2004, with additional reserve duty.         

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  

The Veteran testified during an October 2010 Travel Board hearing before the undersigned Veterans Law Judge (VLJ) of the Board. Relevant to this proceeding, in Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2012) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above regulation. These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. Here, during the hearing, the VLJ noted the basis of the prior determination and noted the elements of the claim that were lacking to substantiate the claim for benefits.                    In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim. Moreover, neither the Veteran nor her representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), or otherwise identified any prejudice in the conduct of the hearing. By contrast,      the hearing focused on the elements necessary to substantiate the claim. As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties        set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the claim based on the current record.

The Board remanded this case in May 2011, for a VA Compensation and Pension examination to determine the most likely etiology of the Veteran's claimed fibromyalgia disorder. The requested development having been completed, the case was returned to the Board for further review.

The appeal is again REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the Veteran if further action is required.


REMAND

Given its review of the record, the Board concludes that unfortunately there is still insufficient evidence upon which to premise a decision. The Board's prior remand directive was for a VA examination and opinion addressing the dispositive question of whether the Veteran's fibromyalgia was incurred during a period of military service. The examination subsequently held in June 2011 resulted in the following opinion:

It is not as least as likely as not that the Veteran's fibromyalgia had onset during either period of active service, or was caused or aggravated by active service or a service-connected disability. 

No diagnosis of fibromyalgia was made while on active duty. Nothing          in the SMRs [i.e., "Service Treatment Records"] supports such a diagnosis. No aggravation is identified. The date of onset of symptoms (presumably based upon Veteran's statements), is unclear. The [claims file] documents symptoms of myalgias and arthalgias in the 1980s, 1990s and 2000s.                          The "onset" of symptoms is documented to be both during active duty,             and after active duty. There is no consistent documented history of the "onset" symptoms identified in the [claims file]. 

Additionally, the Veteran has multiple other medical conditions/surgical procedures, predating active duty, each of which may contribute to or cause symptoms identical to those associated with fibromyalgia. Given the variable history of symptoms, the history of myalgias and arthalgias dating back to the 1980s, [and] the unknown etiology of fibromyalgia, it appears less likely as not that the Veteran's fibromyalgia had its onset during the approximately five months of active duty dating from January 27, 2003 through June 21, 2004. As the etiology of fibromyalgia is unknown, there is no basis in medical fact to assert that any active duty related events, or service-connected disability chronically aggravated the Veteran's fibromyalgia. 

The aforementioned opinion overlooks the key case circumstance that the Veteran in fact had two periods of active duty service -- the first of which was from  January 1984 to March 1985. The VA examiner's opinion only considered the second period of service in the early-2000s as to whether the Veteran indeed manifests a disability of service origin. See generally, Reonal v. Brown, 5 Vet. App. 458, 4612 (1993) (a medical opinion based on an inaccurate factual premise is not probative). With proper consideration of this initial period of active duty,              the Veteran's noted "symptoms of myalgias and arthalgias in the 1980s [and] 1990s" might potentially then take on extra significance, rather than merely represent symptoms that "pre-dated" the second period of active duty. Ultimately, this determination should be left within the discretion of the evaluating physician.                 See Rucker v. Brown, 10 Vet. App. 67, 74 (1997) , citing Colvin v. Derwinski,         1 Vet. App. 171 (1991). A supplemental opinion should therefore be requested from the June 2011 VA examiner addressing etiology in light of the essential underlying case background.

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC should return the claims folder to the examiner who conducted the VA examination of          June 2011 and request a supplemental opinion. The VA examiner is requested to review the contents of the Veteran's claims file, and then requested to opine on whether the Veteran's present diagnosed fibromyalgia    at least as likely as not (50 percent or greater probability) was incurred in, or is otherwise etiologically related to either of the times periods during which she had active military service (the first of which was from January 1984 to March 1985, and the second from January 2003 to June 2004). 

In providing the requested opinion, please also review and comment upon a November 2004 private clinical record documenting an assessment of fever and fatigue, suspected as due to "the combination of viral infection and underlying stress and lack of regular/adequate sleep and rest" associated with a prior military deployment.

If the June 2011 VA examiner is not available, or is no longer employed by VA, obtain a medical opinion from another examiner that addresses the inquiry set forth above regarding the disability claimed.

2. The RO/AMC should then review the claims file.             If any of the directives specified in this remand have not been implemented, appropriate corrective action should be undertaken before readjudication. Stegall v. West,             11 Vet. App. 268 (1998).

3. Thereafter, the RO/AMC should readjudicate the claim on appeal based upon all additional evidence received.      If the benefit sought on appeal is not granted, the Veteran and her representative should be furnished with a Supplemental Statement of the Case (SSOC) and afforded an opportunity to respond before the file is returned to  the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice. However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of her claim. Her cooperation in VA's efforts to develop her claim, including reporting for any scheduled VA examination, is both critical and appreciated. The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim. 38 C.F.R. § 3.655. 

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2012).


